oO wo I DBD WT FF WD NO

NO pO NO NO HR NO HO KO NO = Re RO Re EE Re Oe ee
Oo “SI BN A FF WD NO |§ COD OBO FF IN DB FH HP WD NY YH OS

The Honorable Mary Jo Heston
Chapter 7

Hearing Date: October 8, 2019
Hearing Time: 9:00 a.m.

Location: Tacoma, Courtroom H
Response Deadline: October 1, 2019

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
In re Case No. 20-41330-MJH
MICHAEL ANTONIO WILLIAMS, DECLARATION OF KATHY ELLIS IN
Debtor. SUPPORT OF UNITED STATES TRUSTEE’S

OBJECTION TO AND MOTION TO LIMIT
DEBTOR’S CHAPTER 7 DISCHARGE
UNDER 11 U.S.C. §§ 524 AND 727(A)(8)

 

 

 

I, Kathryn A. Ellis, declare:

1. Iam over the age of 18 and am competent to make this declaration. I make this
declaration based on my personal knowledge.

2. Iam the chapter 7 trustee in this case.

3. On June 30, 2020, I conducted the section 341 meeting of creditors (the “Creditor’s
Meeting”) of the debtor, Michael Antonio Williams (the “Debtor”). Ellen Brown represents the
Debtor and was present at the Creditor’s Meeting.

4. The Debtor testified at the Creditor’s Meeting that:

a. he is married, and not separated; and
b. his spouse previously filed for bankruptcy.
5. Based on the Debtor’s testimony at the Creditor’s Meeting and the information in his

petition, I searched the electronic court filing system for information on the spouse’s prior

ELLIS DECLARATION IN SUPPORT OF MOTION Office of the United States Trustee
TO DENY DISCHARGE UNDER 11 U.S.C. § United States Courthouse
727(A)(8) - Page | 700 Stewart Street, Suite 5103

Seattle, WA 98101-1271
206-553-2000, 206-553-2566 (fax)

 
Go Oo Se NI WBN WH FF WD YH

BO NO NO BO NY NY KN RNY RO OO ee ee
ao sn DO OH FP YD NO | OllUlUCCOCUlUmDwODOULUN UNO RON

 

 

bankruptcy, and confirmed that Tamera Williams filed a chapter 7 petition on May 5, 2017,
under case no. 17-41789.
6. According to the case docket in case no. 17-41789, Tamera Williams received a

discharge in that case on August 14, 2017.

 

I declare under penalty of perjury that the foregoing in true anc ‘correctto the best of my
knowledge and belief. : /

Ys ” / ,

Executed this ye day of a 19, in Seattle, ey

a / a

/sf Kathryn/A_£llis

athryn A-Ellis /
Chaptey7 Trustée

/ a
f
J

  
 
 

ELLIS DECLARATION IN SUPPORT OF MOTION Office of the United States Trustee
TO DENY DISCHARGE UNDER 11 U.S.C. § United States Courthouse
T271(A)(8) - Page 2 700 Stewart Street, Suite 5103

Seattle, WA 98101-1271
206-553-2000, 206-553-2566 (fax)

 
